Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-17 and 19-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eltvedt (US 5,947,264).
Eltvedt shows a belt conveyor 10 having a frame with side members 12 and 14 and at least one cross member 16, first and second rollers 24 and 32 with roller 32 being mounted to the frame so as to be movable in relation to roller 24, an endless belt 100, a first adjustment device 66, 72 mounted at a first end of the frame, the adjustment device includes an adjusting component 72 which is mounted on the adjustment device 66, 72 for rotation about an adjusting component of rotation so as to move roller 32 relative to roller 24 wherein the axis of rotation 67 lies at an angle greater than zero and less than 90 degrees above the conveyor level.
Re claim 13, the axis of rotation 67 is perpendicular to roller 32 axis of rotation.
Re claim 14, shown is an output end component 80 which is mounted for movement along a displacement path and there is a drive side component 78which rotates to adjust tension.
Re claims 15 and 16, angle 64 is disclosed as being 30 degrees, see column 3, line 62.
Re claim 17, shown is a wedge shaped component 72.

Re claim 20, planar upper surface 44 serves as a support plate.
Re claims 21 and 22, see Figure 2 for module structure and connection to frame members.
Re claim 23, the first adjustment device is exclusively between the frame and the first roller.
Re claim 24, a module structure is shown and the adjusting component’s axis of rotation lies at an angle between zero and 90 degrees and a securing arrangement is shown in Figure 2.
Re claim 25 drive side component 80 is rotated so as to cause tensioning in the belt.
Re claims 26 and 27, an angle of 30 degrees is disclosed.
Re claim 28, shown is a wedge-shaped component 72.
Re claim 29, see Figure 2.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       04/02/2021